Citation Nr: 1625930	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09 14-056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to a rating in excess of 20 percent for left knee degenerative joint disease.

4.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS) with hiatal hernia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1988 in the United States Air Force.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board remanded the case for further development in September 2011 and September 2013.  The case was subsequently returned to the Board for appellate review.

In an April 2014 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a higher 30 percent rating for the Veteran's service-connected IBS, effective from May 11, 2009.  Because the Veteran is presumed to seek the maximum available benefits, that issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a March 2015 decision, the Board denied the Veteran's claims for increased ratings for his service-connected lumbosacral strain, right and left knee degenerative joint disease, and irritable bowel syndrome with hiatal hernia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion for partial remand (Joint Motion) requesting that the Court vacate the Board's decision and remand the matter for readjudication in compliance with directives specified.  The Court issued an order in April 2016 granting the Joint Motion and returned the case to the Board.

In the March 2015 decision, the Board also remanded the Veteran's claim for a total disability rating based on individual unemployability (TDIU) to the AOJ for additional development.  In an August 2015 rating decision, the AOJ granted TDIU effective December 5, 2013, and the Veteran has not appealed or expressed disagreement with the effective date assigned.  Therefore, a claim for TDIU prior to December 5, 2013, is not deemed to be a component of the current appeal.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In light of the Joint Motion and upon review of the claims file, the Board finds that additional development is required.  38 C.F.R. § 19.9 (2015). 

The August 2015 VA examination report indicates that the Veteran was on medical disability through his employer, including workers' compensation, prior to being awarded disability benefits through the Social Security Administration (SSA).  In March 2014, his employer indicated that the Veteran retired on permanent disability insurance.  Although the Veteran's SSA records have been obtained, the claims file does not contain any records pertaining to a claim for permanent disability benefits through his insurer or his former employer's insurer or a claim for workers' compensation benefits.  As such records may be relevant to the claims on appeal, the AOJ should attempt to obtain them on remand.  

Moreover, in the Joint Motion, the parties indicated that the Board did not properly consider entitlement to separate ratings for neurological impairment associated with the Veteran's service-connected lumbosacral strain.  The Board notes that the Veteran is service-connected for a lumbosacral strain; however, he has also been diagnosed with degenerative disc disease and stenosis.  See, e.g. June 2008 private medical record (SSA records).  There is evidence indicating that the Veteran has radiating pain and numbness in his lower extremities.  See, e.g., June 2013 electromyography/ nerve conduction study (EMG/NCS); December 2013 VA examination.  However, the December 2013 VA examiner opined that "peripheral neuropathy is not caused by lumbar strain which is a musculoskeletal condition."  Nevertheless, it is unclear as to whether the Veteran could have any other neurological impairment causing the radiating pain and numbness that may be attributable his service-connected lumbosacral strain.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbosacral strain, knees, and irritable bowel syndrome with hiatal hernia.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records, including from the VA Medical Center in Canandaigua, New York.  

2.  The AOJ should attempt to obtain any records pertaining to the Veteran's claim for workers' compensation benefits.

3.  The AOJ should attempt to obtain any records pertaining to the Veteran's claim for permanent disability benefits through his insurer or his former employer's insurer.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbosacral strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the service-connected lumbosacral strain.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  He or she should also identify and describe all neurological manifestations of the service-connected spine disability and specifically state whether the Veteran has peripheral neuropathy, sciatica, or radiculopathy of the bilateral lower extremities that is associated with his service-connected lumbar spine disability

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

It should be noted that the Veteran has also been diagnosed as having degenerative disc disease and stenosis, which have not been service-connected.  The examiner is requested to distinguish the symptoms due to his service-connected lumbosacral stain from any other nonservice-connected back disorder.  If the symptoms cannot be differentiated, the examiner should so state in the report and explain why.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should specifically consider and discuss whether a referral for consideration of an extraschedular evaluation, pursuant to 38 C.F.R. § 3.321(b), is appropriate.  

If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




